The plaintiff offered evidence of a parol agreement for a year at $600 per annum, and an occupation of two years, and prayed the Court to instruct the jury that if they should be satisfied by the evidence that there was such agreement and occupation, the plaintiff was entitled to recover upon the count of indebitatus assumpsit for $1000, damages at the rate agreed upon for the actual time of occupation, although they should be satisfied by the evidence that the use and occupation were not worth so much.
Which instruction the CouRT gave, (nem. con.)
Verdict for the plaintiff $200.